Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 15-23 in the reply filed on 6/7/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridlington et al. (US 2006/0181039 A1).
Regarding claim 15, Fridlington et al. discloses a pallet jack including a) deploying a support surface (caster 52) below a first tine (prongs 36/38) such that the support surface contacts a floor (caster 52 contacts the floor when load roller 54 is retracted); b) moving the first tine away from a second tine while the first tine is supported on the floor by the support surface (Para. 0050; Fig. 5); c) deploying a first load wheel (load roller 54) below an outer end of the first tine; and d) moving the first load wheel away from the first tine to raise the first tine relative to the floor (Para. 

Regarding claim 16, Fridlington et al. discloses the method of claim 15 wherein the support surface is on a side wheel (caster 52 is the support surface and side wheel), wherein the side wheel is rotatable about a lateral axis generally perpendicular to an axis of the load wheel (load roller 54; Fig. 7).  

Regarding claim 17, Fridlington et al. discloses the method of claim 15 wherein steps a) and c) are both performed by moving a push rod in a direction parallel to the first tine (actuating bar 225; Fig. 7).  

Regarding claim 18, Fridlington et al. discloses a pallet jack including a) deploying side wheels (caster 52) below a first tine (prongs 36/38) such that the side wheels contact a floor (caster 52 contacts the floor when load roller 54 is retracted); b) after said step a), moving the first tine away from a second tine while the first tine and the second tine are supported on the floor by the side wheels (Para. 0050; Fig. 5); c) after said step b). deploying a first load wheel (load rollers 54) below an outer end of the first tine and a second load wheel below an outer end of the first tine (Fig. 7); and d) moving the first load wheel away from the first tine to raise the first tine relative to the floor and moving the second load wheel away from the second tine to raise the second 

Regarding claim 19, Fridlington et al. discloses the method of claim 18 wherein the side wheels (casters 52) are rotatable about a lateral axis generally perpendicular to an axis of the associated load wheel (load roller 54; Fig. 7).  

Regarding claim 20, Fridlington et al. discloses the method of claim 19 wherein steps a), c) and d) are performed by moving a push rod in a direction parallel to the first tine and the second tine (actuating bar 225; Fig. 7).  

Regarding claim 21, Fridlington et al. discloses the method of claim 20 wherein the side wheel (caster 52) below the first tine (prongs 36/38) is rotatable on an axis perpendicular to an axis of the load wheel (load roller 54) of the first tine (Fig. 7).  

Regarding claim 22, Fridlington et al. discloses the method of claim 21 wherein the side wheel (caster 52) below the first tine (prongs 36/38) is pivotable in a plane parallel to a vertical plane through the first tine (Fig. 7).  



Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618